                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION


EDDIE MAE SPRINGFIELD                                                                PLAINTIFF

V.                                                          CAUSE NO. 4:18CV00234-SA-JMV

GREENVILLE PUBLIC SCHOOL DISTRICT                                                 DEFENDANT



                                            ORDER

       This case was inadvertently closed by Order [32] dated June 19, 2019, but reopened by

Order [34] dated July 2, 2019. Accordingly, the undersigned finds that for the sake of clarity, it

should be, and hereby is, ORDERED that the provisions and deadlines contained in the April 22,

2019, CMO [17] are reactivated.

       This, the 7th day of August, 2019.


                                                    /s/ Jane M. Virden
                                                    U.S. MAGISTRATE JUDGE
